LATTIMORE, Judge.
— Conviction for passing a forged instrument; punishment, two years in the penitentiary.
Appellant insists that there is a variance between the proof and the instrument set up in the indictment. Clearly matters were set up in the indictment, as being part of the instrument in question, which were placed there after same had been executed. The State’s Attorney with this court confesses error in the matter referred. In his brief he assents to the proposition that when the State makes unnecessary averments in its indictment, it assumes the burden of making proof thereof, and Berry v. State, 289 S. W. Rep., 412, and Fischl v. State, 111 S,. W. Rep., 410, are cited.
*214For the error mentioned the judgment will be reversed and the cause remanded.

Reversed and remanded.